                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                      ABINGDON

 UNITED STATES OF AMERICA                          )
                                                   )
        v.                                         )
                                                   )              Case No. 1:19-CR-00016
 INDIVIOR INC. (a/k/a Reckitt Benckiser            )
    Pharmaceuticals Inc.) and                      )
 INDIVIOR PLC                                      )

                                       MOTION TO SEAL

        The United States of America (“United States”) hereby moves for an order sealing its

 Sur-reply Regarding Indivior’s Motion to Dismiss the Indictment (submitted to the Court this

 same day) (“Sur-reply”) until further order of the Court, for the following reason. In the Sur-

 reply, for the sole purpose of providing the Court with information relevant to Indivior’s Motion,

 the United States describes matters occurring before the grand jury, which should be kept

 confidential. Accordingly, the United States asks that the Sur-reply be filed under seal. If this

 Motion to Seal is granted, the United States will file a redacted version of the Sur-reply on the

 public docket.

                                                   Respectfully submitted,

                                                   DANIEL P. BUBAR
                                                   First Assistant United States Attorney
                                                   Attorney for the United States, Acting Under
                                                   Authority Conferred by 28 U.S.C. § 515

                                                   /s/ Albert P. Mayer, VSB No. 86024
                                                   Randy Ramseyer
                                                   Kristin L. Gray
                                                   Joseph S. Hall
                                                   Garth W. Huston
                                                   Janine M. Myatt
                                                   Carol L. Wallack
                                                   United States Attorney’s Office
                                                   180 West Main Street




Case 1:19-cr-00016-JPJ-PMS Document 155 Filed 09/19/19 Page 1 of 3 Pageid#: 1340
                                        Abingdon, VA 24210
                                        Tel: (276) 628-4161
                                        Fax: (276) 628-7399
                                        Email: albert.p.mayer@usdoj.gov




Case 1:19-cr-00016-JPJ-PMS Document 155 Filed 09/19/19 Page 2 of 3 Pageid#: 1341
                                     CERTIFICATE OF SERVICE

        I certify that on September 19, 2019, I electronically filed the foregoing Motion to Seal

 with the Clerk of Court via the CM/ECF system, which will send notification of the filing to all

 counsel of record in this matter.

                                                  /s/ Albert P. Mayer, VSB No. 86024




Case 1:19-cr-00016-JPJ-PMS Document 155 Filed 09/19/19 Page 3 of 3 Pageid#: 1342
